Citation Nr: 1015452	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right eye disability, 
claimed to be the result of a June 2005 VA surgical procedure 
for cataract removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service in the United States Air 
Force from March 1954 to February 1956.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2006 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claim of entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional right eye 
disability claimed to be the result of VA medical treatment 
rendered in connection with cataract surgery performed at a 
VA medical center (VAMC) in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The appellant underwent a cataract removal procedure at a VA 
facility on June 9, 2005.  During that procedure, lens 
fragments were displaced into the vitreous cavity.  In 
addition, a posterior chamber lens was implanted.  On June 
15, 2005, the appellant underwent a procedure to remove the 
lenticular fragments.  During the post-operative period, the 
anterior chamber lens implant was dislocated due to 
insufficient capsular support into the vitreous cavity.  The 
appellant consequently had functional aphakia.  After an 
attempt to fit a contact lens was unsatisfactory, the 
appellant underwent another surgical procedure on August 23, 
2005.  This time, the displaced intraocular lens was removed 
and replaced with an anterior chamber lens.  By January 2006, 
the appellant exhibited a visual acuity of 20/30 in his right 
eye.

The appellant contends that he has incurred additional 
disability in his right eye as a result of the treatment he 
received at the behest of VA in 2005.  He has reported 
experiencing right eye pain, a droopy right eye, seeing black 
spots, seeing floaters, wavy vision, blurry vision, 
photophobia and headaches.

The appellant's 38 U.S.C.A. § 1151 claim was filed in July 
2005.  Effective for all claims filed on or after October 1, 
1997, 38 U.S.C.A. § 1151 provides that compensation under 
chapter 11 of title 38 of the United States Code shall be 
awarded for a qualifying additional disability of a veteran 
in the same manner as if such additional disability were 
service connected.  In pertinent part, a disability is a 
"qualifying additional disability" if the disability is not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished to the veteran under any 
law administered by the Secretary of VA, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability was - 

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Review of the evidence of record indicates that an informed 
consent form was signed by the appellant in conjunction with 
the June 9, 2005, procedure.  However, that document has not 
been associated with the claims file.  VA is, therefore, on 
notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a 
responsibility to obtain records generated by federal 
government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore in order to fulfill the duty to assist, 
the informed consent document for the June 9, 2005, VA 
procedure, and all of the appellant's private and VA 
ophthalmologic/optometric records from 2005 onward not 
currently of record should be obtained and associated with 
the claims file.

The informed consent document is important in this case 
because it relates to the criterion of foreseeability.  
Although this case is not a medical malpractice action 
seeking money for tort damages , but rather a claim for 
monthly VA disability benefits, the distinction between 
foreseeability and nonforeseeability is analogous to the 
concept in such actions.  In other words, if medical 
treatment presents the risk of possible, but rare, adverse 
results or side-effects known to the provider, then such an 
outcome is foreseeable, even though unlikely.  In such an 
instance, the patient, by giving his informed consent to the 
treatment, accepts that the unwanted result may occur even if 
the treatment is properly administered.  On the other hand, 
if a result occurs which was not foreseeable by the provider 
or the patient, and there is a qualifying additional 
disability as defined above, then the law authorizes payment 
of benefits under 38 U.S.C.A. § 1151 in this type of claim.

Under VA regulations, the question of whether proximate cause 
of a claimant's additional disability or death was an event 
not reasonably foreseeable is to be determined based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361(d)(2).  In this case, no medical 
opinion on this point was obtained by the RO.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the Veteran has reported experiencing symptoms in his 
right eye other than visual acuity subsequent to the June and 
August 2005 procedures that have continued to the present.  
He has presented written statements and testimony to that 
effect.  In addition, there is medical evidence that reflects 
the appellant's cataract removal surgery did incur 
complications.  In light of the existence of credible 
evidence of continuity of symptoms capable of lay 
observation, the Board finds that the duty to assist in this 
case requires that a VA medical examination and opinion 
should be obtained on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009), the implementing regulations found at 
38 C.F.R. § 3.159 (2009) and any other 
applicable legal precedent has been 
completed. 

2.  Obtain any VA inpatient and outpatient 
records not already in the claims file 
relating to treatment of the appellant's 
right eye, beginning in January 2005.  In 
particular, the informed consent document 
associated with the June 9, 2005, VA 
cataract procedure must be obtained.  These 
records should be associated with the claims 
file, with documentation of any inability to 
secure them.  The appellant and his 
representative should also be informed of 
any negative results.

3.  Contact the appellant to obtain the 
names and addresses of all private or other 
government health care providers and 
treatment centers where he has been treated 
for any claimed right eye condition since 
2005.  After securing the necessary 
release(s), obtain those records that have 
not been previously secured.  These records 
should be associated with the claims file, 
with documentation of any inability to 
secure them.  The appellant and his 
representative should also be informed of 
any negative results.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule the 
Veteran for an ophthalmologic examination to 
determine the nature, extent, onset date, 
and etiology of his claimed right eye 
pathology - preferably by a physician who 
has not examined the appellant in the past.  
The claims file must be made available to 
and reviewed by the examiner.  Any studies, 
such as examination of visual fields in the 
right eye, deemed necessary should be 
performed.  

Based upon the examination of the appellant 
and a review of the complete record on 
appeal, or based on a review of the complete 
record if the appellant fails to report to 
the examination, the examiner should furnish 
opinions concerning the following:

        (a)  What were the manifestations of 
right eye pathology present prior to June 9, 
2005?

        (b)  What complications were associated 
with the June 9, 2005, cataract procedure?  
What measures were taken to ameliorate the 
complications?

        (c)  Did the appellant develop any 
additional identifiable right eye pathology 
due to any VA treatment rendered between 
June 9, 2005, and August 2005, or lack 
thereof? and 

        (d)  Was the course of treatment the 
appellant received in connection with the 
June 9, 2005, right eye cataract procedure 
or any other subsequent related procedure in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on the 
part of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination - particularly 
vis-à-vis the development of any additional 
disability in the right eye?

5.  The examiner should provide an opinion 
as to whether any increase in the 
appellant's right eye pathology was the 
result of an event not reasonably 
foreseeable.  The examiner should discuss 
whether displacement of lens fragments and 
dislocation of an implanted lens due to 
insufficient capsular support in the 
vitreous cavity during a cataract procedure 
are events not reasonably foreseeable, and 
whether the way the Veteran's complications 
developed were events not reasonably 
foreseeable.  In this regard, the examiner 
is referred to the discussion of 
foreseeability in the first two paragraphs 
on page 4, above.

6.  As to each of the above questions, the 
examiner should state the conclusion on an 
at least as likely as not basis (i.e., to at 
least a 50-50 degree of probability).  The 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  If 
any question posed cannot be answered 
without resorting to unsupported 
speculation, the reviewer should so state, 
and explain why that is so.

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC) and given an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

